Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the second Non-Final office action on the merits due to the fact that annotated Fig. 3 was referenced but not included in the Non-Final Rejection filed 06/08/2022. Claims 3-10 are currently pending.

Response to Amendment
The amendment filed September 07, 2022 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed June 08, 2022 has been entered. 
Claims 3-10 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 102
Claims 10 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goeres et al. (EP 3269581 A1, provided with translation).
Regarding claim 10, Goeres teaches (Fig. 3): A railway vehicle (para. 0001) comprising a power supply device (200), an electrical traction engine (108), first electrical auxiliary equipment (connected to second circuit 104; para. 0037, lines 224-229), and a connector for connecting to an electrical power source external to the vehicle (para. 0050, lines 318-320), wherein the power supply device comprises: - an electrical converter (intermediate charger 202) (para. 0029, lines 177-178) suited to supply the electrical traction engine (108) (para. 0052, lines 338-339) with high-voltage current (intermediate voltage; para. 0008, lines 61-65), wherein the electrical converter (202) is connected to the connector (para. 0050, lines 318-320); - a first medium-voltage electricity network (annotated Fig. 3 below) to which the first auxiliary electrical equipment (para. 0037, lines 224-229) is connected (Fig. 3), - a first electrical storage element (electrical storage means 102) connected to the first medium-voltage electricity network (annotated Fig. 3 below) so as to supply electricity to or draw electricity from the first network (annotated Fig. 3 below)(Claim 1, lines 17-20); wherein the electrical converter (claim 7) is connected to the first medium-voltage electricity network (annotated Fig. 3 below) so as to supply the first network (annotated Fig. 3 below) with electricity (claim 7, lines 52-54), wherein the power supply device (200) comprises a first reversible charger (claim 10, lines 68-70) interposed between the first electrical storage element (102) and the first medium-voltage electricity network (annotated Fig. 3 below), wherein the first reversible charger (claim 10, lines 68-70) is suited to transfer electricity from the first electrical storage element (102) to the first medium-voltage electricity network (annotated Fig. 3 below) and from the first medium-voltage electricity network (annotated Fig. 3 below) to the first electrical storage element (102) (claim 10, lines 68-70). 
Goeres teaches that the first electrical storage element (102) supplies, and/or is supplied by, the electrical traction engine (108) (claim 10, lines 68-70), which can be construed as having a reversible charger between the first electrical storage element (102) and the first medium-voltage electricity network (annotated Fig. 3 below) for the transfer of electricity to and from the electrical traction engine (108).
Regarding claim 3, Goeres teaches the elements of claim 10, as stated above. Goeres further teaches (Fig. 3): the first electrical storage element (102) comprises at least one lithium ion battery (para. 0031, lines 187-188).
Regarding claim 4, Goeres teaches the elements of claim 10, as stated above. Goeres further teaches (Fig. 3): A second auxiliary electrical equipment (connected to second first circuit 106; para. 0038, lines 233-236), and wherein the power supply device (200) further comprises: - a second low- voltage electricity network (annotated Fig. 3 below; para. 0051, lines 332-334) to which the second equipment (para. 0038, lines 233-236) is connected; and - a second electrical storage element (206) connected to the second low-voltage electricity network (annotated Fig. 3 below) so as to supply electricity to or draw electricity from the second network (annotated Fig. 3 below) (para. 0051, lines 328-334); wherein the second electrical storage element (206) is also connected to the first medium-voltage electricity network (annotated Fig. 3 below) so as to draw electricity from the first medium-voltage electricity network (annotated Fig. 3 below; para. 0056, lines 368-370).
Regarding claim 5, Goeres teaches the elements of claim 4, as stated above. Goeres further teaches (Fig. 3): the power supply device (20) comprises a second charger (204) interposed between the first medium-voltage electricity network (annotated Fig. 3 below) and the second electrical storage element (206) so as to supply the second electrical storage element (206) with electricity from the first medium-voltage electricity network (para. 0056, lines 368- 370; para. 0052, lines 340-341), wherein the second charger (204) is also connected to the second low- voltage electricity network (annotated Fig. 3 below) so as to supply the second low-voltage electricity network (annotated Fig. 3 below) with electricity without passing through the second storage element (206) (para. 0052, lines 340-341).
Regarding claim 6, Goeres teaches the elements of claim 4, as stated above. Goeres further teaches (Fig. 3): the second electrical storage element (206) comprises at least one lithium ion battery (para. 0031).
Regarding claim 7, Goeres teaches the elements of claim 10, as stated above. Goeres further teaches (Fig. 3): A method for the operation of a railway vehicle according to claim 1 (See claim 1 rejection above), wherein: - the electrical converter (intermediate charger 202) (para. 0029, lines 177- 178) draws electricity from an electrical power source (catenary) external to the vehicle via the connector (para. 0029), and supplies the first medium-voltage electricity network (annotated Fig. 3 below) with electricity, and - the first electrical storage element (102) draws electricity from the first medium-voltage electricity network (annotated Fig. 3 below).
Regarding claim 8, Goeres teaches the elements of claim 10, as stated above. Goeres further teaches (Fig. 3): the electrical converter (intermediate charger 202) (para. 0029, lines 177-178) draws electricity from an electrical power source (catenary) external to the vehicle via the connector (para. 0029), and supplies the electrical traction engine (108) with electricity (para. 0052, lines 338-339), and - the first electrical storage element (102) supplies the first medium-voltage electricity network (annotated Fig. 3 below) with electricity (para. 0053, lines 345-346).
Regarding claim 9, Goeres teaches the elements of claim 4, as stated above. Goeres further teaches (Fig. 3): the first electrical storage element (102) supplies the first medium-voltage electricity network (annotated Fig. 3 below) with electricity (para. 0053, lines 345-346); and - the second electrical storage element (206) draws electricity from the first medium-voltage electricity network (para. 0056, lines 368-370; para. 0052, lines 340-341).

    PNG
    media_image1.png
    664
    520
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed September 07, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “the Examiner appears to have read the claimed first medium-voltage electricity network on a catenary 110, which is depicted in Fig. 2 of Goeres. However, as described in paragraph [0041] of Goeres, the embodiment depicted in Fig. 2, is a separate embodiment from that depicted in Fig. 3 of Goeres”. The applicant further states that “there is no basis for one skilled in the art to put the examples of Figs 1 and 2 together with the Example of Fig. 3”. 
The examiner responds that the first medium-voltage electricity network is being construed as a network of Fig. 3 (see annotated Fig. 3 below), and not the catenary of Fig. 2. The rejections of the previous claims were depicted by the embodiment on Fig. 3 of Goeres. 
Applicant argues that “although it may be considered that Goeres discloses a "first reversible charger suited to transfer electricity from and to the intermediate storage element 102, Goeres does not disclose that the traction motor 108 is interposed between the intermediate storage element 102 and the first medium voltage electricity network 104”
The examiner responds that Goeres discloses a traction motor (108) that is interposed between the intermediate storage element (102) and a first medium voltage electricity network (annotated Fig. 3 below). The first medium voltage electricity network is given its broadest reasonable interpretation and has been construed as the network linking between the intermediate storage means (102) and a second circuit (104), which receives a second voltage equal to 400V (para. 0045, lines 286-287; annotated Fig. 3 below). 
Applicant argues that “Goeres does not disclose any electricity transfer between the electrical traction engine 108 and the second circuit 104” and “Therefore, Goeres does not disclose that the first reversible charger 108 is suited to transfer electricity from the first electrical storage element 102 to the first medium- voltage electricity network 104 and from the first medium-voltage electricity network 104 to the first electrical storage element 102”.
The examiner responds that Goeres discloses “the intermediate storage means 102 can also be powered by the traction motor 108, which thus contributes to the load of the intermediate storage means 102” (para. 0047), and “the intermediate storage means 102 supplies the second circuit 104” (para. 0048, lines 308-309). Therefore, electricity transfer between the electrical traction engine 108 and the second circuit 104 is disclosed by Goeres. 
Further, Goeres discloses the first reversible charger (claim 10, lines 68-70) is suited to transfer electricity from the first electrical storage element (102) to the first medium-voltage electricity network (annotated Fig. 3 below) and from the first medium-voltage electricity network (annotated Fig. 3 below) to the first electrical storage element (102) (claim 10, lines 68-70).


    PNG
    media_image1.png
    664
    520
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617